Macfaklane, J.
This suit was commenced before •a justice of the peace to recover damages for destruction of hay, corn and rails belonging to plaintiff by a fire, charged to. have been set by a passing train on defendant’s road. The statement contained no charge of negligence.
Plaintiff recovered judgment before the justice, •and again in the circuit court, from which defendant appealed to the St. Louis court .of appeals where the judgment was affirmed; but that court, believing the •opinion to be in conflict with the case of Clemings v. Railroad, decided by the Kansas City court of appeals (21 Mo. App. 606), the case was certified to this court for final determination. The opinion of the court of appeals is reported in 45 Mo. App. 153, to which reference is made for a full statement.
The question upon which the conflict of opinion •arises is whether the statement, before the justice, ■omitting as it does any allegation of negligence, was sufficient on objection raised after verdict.
There is no doubt that the decisions of this court require some strictness to be observed in the statement in a justice’s court of a statutory cause of action. See Johnson v. Railroad, 76 Mo. 553; Morrow v. Railroad, 82 Mo. 169, and cases cited in each. We do not think that this line of decisions overrules the doctrine that, in common law actions before justices of the peace, it is only necessary that the statement be sufficient to •advise the opposite party of the claim, and sufficiently *538specific to be a bar to another action. Iba v. Railroad, 45 Mo. 471; Minter v. Railroad, 82 Mo. 131.
Nor do we think the change in the statute such as to require greater strictness in pleading in such courts now, than formerly, as claimed by defendant. Section 13, page 814, 2 Wagner’s Statutes, which was in force when the Iba case was decided, required a “statement of the facts constituting the cause of action” to be filed and the present statute (sec. 6138) requires a “statement * * *' of the facts constituting the cause of action upon which the suit is founded” to be filed. There is no substantial difference. The present statute provides, in terms, that no formal pleadings upon the part of either plaintiff or defendant shall be required in a justice’s court, thus adopting the previous rulings of the court as a statutory rule of pleading.
We are satisfied with the decision of the St. Louis court of appeals, and adopt its opinion on all the points considered, and affirm the judgment.
Babclay, J., absent, the other judges concur.